Title: From George Washington to James Tilghman, 2 September 1786
From: Washington, George
To: Tilghman, James



Dr Sir;
Mount Vernon 2d Septr 1786.

If the Account I handed to you respecting the treatment of Captn Asgill (in confinement) has not passed from you, I should

be obliged to you for withholding, & suffering no copies to be taken from it; to counteract such an injurious & ill founded calumny which obtains credit as it rolls on.
I have it in contemplation to inspect my registers, & to give something from authentic documents relative to this matter. The former being drawn up in a hasty manner, & from memory, may contain something inconsistent with the latter, which will be substantiated. With great esteem & regard, I am Dr Sir, &c.

G: Washington

